Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

This action is a Final action on the merits in response to the communication filed on 01/19/2022.
Claims 1, 7, 8, 11 12, 15-17,19 and 20 have been amended. Claims 3-6 and 21 have been cancelled. Claim 21 has been added. Therefore, Claims 1, 2 7-20 and 22 are currently pending and have been examined in this application.
Response to Arguments
Applicant’s amendment has been considered.

Response to Amendments
Applicant’s amendments have been considered.
In the Remarks Applicant argues, “These features integrate the alleged abstract idea as contended by the Office Action, into a practical application that provides an improvement of the computer and an improvement in the field of production planning.” (pgs. 15-16)
	 
	Here, the judicial exceptions are not integrated into a practical application. Claim 
For instance in Claim 1 the step of receiving trip information, timing information, and transmitting the generated production scheduled is data gathering activity and sending/receiving data which is extra-solution activity. The steps of identifying movement patterns of vehicles, comparing the time duration of each stop, determining whether a number of miles driven by the respective vehicle exceeds a second threshold, assigning weights, determining a number ride share vehicles/non-rideshare vehicles based on weights and determining a ratio of a number of vehicles to be produced involve data analysis involves data analysis and manipulation. The steps of generating a production schedule for production of new vehicles is a result of the analysis.  
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor, a memory, a server). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor) and generally linking the abstract concept to a technical environment. Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. 
Examiner notes that ‘the field of production planning’ is not a technical field. 


Applicant argues, “…independent claim 1 when taken as a whole recite an inventive concept that qualifies as significantly more...Such features provide an improvement in the function of a computer and/or improvement in another field with respect to determining vehicles that correspond to ride share based on weights assigned to different factors for determining a ride share vehicle…” (pg. 17-18)
	Examiner respectfully disagrees. In Bascom the court found that although the additional elements were generic computer elements when considered individually, when considered in combination an inventive concept was found in the non-conventional and non-generic arrangement of the additional elements. The claims in Bascom did not merely recite the abstract idea of filtering content along with the requirement to perform it on the Internet, or to perform it on a set of generic computer components. The inventive concept is in the technical feature of network technology in a filtering system by associating individual accounts with their own filtering scheme and elements while locating the filtering.

In regards to Applicant’s argument directed to assigned weights, Examiner notes the use of weights is the manipulation of data to show an importance, impact or relevance of the particular data. Here, the weights are used to give certain variable greater importance in the determining of ride share or non-ride share vehicles (e.g. analyzing data).

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2 7-20 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 encompasses 
receive, …, trip information from a plurality of vehicles, wherein the trip information comprises tagged information corresponding to a plurality of locations of a plurality of stops of each vehicle of a plurality of vehicles from the plurality of vehicles for a period of time, and…
receive,…, timing information that indicates a time duration of each stop of the plurality of stops…;
identify a movement pattern of the respective vehicle of the plurality of vehicles based on the plurality of through the locations of the plurality of stops for the plurality of vehicles; 
compare the time duration of each stop of the plurality of stops of the respective vehicle of the plurality of vehicles with a first threshold;
determine whether a number of miles driven by the respective vehicle each year exceeds a second threshold;
assign a first weight to the movement pattern, a second weight to a result of the comparsion….
determine a first number of whether vehicles of within the plurality of vehicles that corresponds to are for ride share and a second number of vehicles of the plurality of vehicles that corresponds to non-ride share based on: the first weight assigned to the movement pattern of the respective vehicle of the plurality of vehicles,…the respective vehicle is determined to be a ride share  in a case where the number of miles driven by the respective vehicle each year exceeds the second threshold;
determine produce a ratio of a number of vehicles to be produced for the ride share 
determine a ratio of a number of vehicles to be produced for ride share and a number of vehicles to be produced for non-ride share based on the determined firs number of vehicles…
generate a production schedule for production of new vehicles based the determined ratio;
The limitations under the broadest reasonable interpretation covers Mental Processes related to observations and evaluations but for the recitation of generic computer components (e.g. a processor and memory). For example, identifying patterns from location stops and determining if vehicles are used for ride share require collecting observed behavior and analyzing data, which can be performed in the human mind or using a pen and paper. The claims are also related to Certain Methods of Organizing Human Activity related to fundamental economic principles and practices for determining a vehicle demand for production (Spec ¶0025). Accordingly, the claim recites an abstract idea of Methods of Organizing Human Activity and Certain Methods of Organizing Human Activity.
The dependent claims encompass the same abstract ideas. For instance, Claim 2 is directed to receiving vehicle stop information and Claim 22 is directed to setting weights. Thus, the dependent claims further limit the abstract concepts found in the independent claims.

The dependent claims encompass the same abstract ideas. For instance, claim 8 is directed to a predetermined threshold, claim 9 is directed to movement patterns indicates that the each location of the plurality of vehicles are different from each other and claim 10 is directed to a predetermined time. Claim 11 is directed to determining the vehicle is a ride share vehicle based on number of miles exceeding a threshold, Claim 12 is directed to determining based on whether the vehicle is an urban environment or a rule environment, Claim 13 is directed to driving behavior and claim 14 is directed to providing information to a production system. These dependent claims further limit the abstract idea.
Claim 15 recites a plurality of vehicles that each provides trip information comprising tagged information corresponding to a plurality of locations of a plurality of stops, receive trip information, receiving the plurality of locations of the plurality of stops of each vehicle, receive timing information, identify a movement pattern, compare the time duration of each stop to a plurality of stops, determine whether a number of miles driven exceed a threshold, assign weight to the movement pattern…., determine a first number of  vehicles of the plurality of vehicles that corresponds to ride share and a 
The judicial exceptions are not integrated into a practical application. Claim 1 recites the additional elements of a communication network, at least one processor, a memory operatively coupled to the processor and a position detection device. Claim 7 recites a position location device. Claim 15 recites a plurality of vehicles providing locations of stops, a server and a communication network for performing the claimed limitations.  These are generic computer components for performing generic computer functionality. 
For instance, in Claim 1 the step of receiving trip information, timing information, and transmitting the generated production scheduled is data gathering activity and sending/receiving data which is extra-solution activity. The steps of identifying movement patterns of vehicles, comparing the time duration of each stop, determining whether a number of miles driven by the respective vehicle exceeds a second threshold, assigning weights, determining a number ride share vehicles/non-rideshare 
In claim 7 the steps of determining a plurality of locations corresponding, comparing the time duration of each stop of the plurality of stops within a threshold, determining whether a number of miles driven and determining locations of stops, assigning weights, determining whether the vehicle is a rideshare vehicle, determining movement patterns, time duration and the vehicle is determines as the ride share based on a threshold involve analyzing data. The steps of acquiring timing information is data gathering activity (e.g. extra-solution activity)
 In Claim 15 the step of vehicles providing locations of a plurality of stops over time, receiving trip information from the plurality of vehicles and receiving timing information is data gathering activity (e.g. extra-solution activity). The steps of identifying a movement pattern of each vehicle, comparing the time duration of each stop, determining a number of miles driven, assigning weights, determining a number of rideshare/non-rideshare vehicles, and determine a ratio of number of vehicles to be produced involve data analysis and generating a production schedule is a result of the analysis. The step of transmitting the generated production schedule is data transmission functionality (e.g. extra-solution activity)
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor, a memory, a server). The combination of these additional elements is no more than mere instructions 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As in Step 2A, Prong 2, the additional elements in the claims  (e.g. a processor, a memory, a server, etc.) amount to no more than mere instructions to apply the exception using a generic computer component. Under Step 2B, as noted above the additional elements (e.g. a processor, a memory, a server) in the claims amounts to no more than mere instructions to apply the exception using a generic computer components, which does not provide an inventive concept.  The receiving and transmitting steps are considered extra-solution activity in Step 2A, this has been reevaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field.  The background does not provide any indication that the processor (or server) is anything other than a generic, off-the-shelf computer component (see Spec ¶0028), and the Symantec, TLI, and OIP Techs, court decisions (MPEP 2106.05(d)(ll)) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. 
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer 
The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. Therefore, 1, 2 7-20 and 22 claim are not patent eligible

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Keith et al. (US 6115655) discloses a navigational system and datalogger used to store data on the distance s traveled, places visited and time stamps records.
Putman et al. (US 2012/0191616) discloses tracking vehicles including a mobile tracking device that collects a plurality of locations and associated time.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Primary Examiner, Art Unit 3683